IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 December 18, 2009
                                 No. 09-50211
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

JOSE LOPEZ-RAMIREZ, also known as Jose Oliva-Reseno, also known as Jose
Ramiro Lopez-Marquez,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:08-CR-2889-1


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Jose Lopez-Ramirez appeals the 24-month sentence imposed following his
guilty plea conviction for illegal reentry after removal, in violation of 8 U.S.C.
§ 1326. He argues that his within-guidelines sentence is unreasonable because
it is greater than necessary to achieve the sentencing goals set forth in 18 U.S.C.
§ 3553(a). Lopez asserts that the guidelines range overstates the seriousness of
his offense.   He also argues that fast-track programs created unwarranted


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-50211

sentencing disparities between defendants who can avail themselves of a fast-
track program and defendants, like him, who cannot.
      Because the sentence imposed by the district court was within the advisory
guidelines range of 24 to 30 months of imprisonment, it is entitled to a
presumption of reasonableness. See United States v. Alonzo, 435 F.3d 551, 554
(5th Cir. 2006); United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th
Cir.), cert. denied, 129 S. Ct. 328 (2008). Lopez has not shown sufficient reason
for this court to disturb that presumption. See Campos-Maldonado, 531 F.3d at
339. Further, as Lopez concedes, his fast-track argument is foreclosed by circuit
precedent. See United States v. Gomez-Herrera, 523 F.3d 554, 563 (5th Cir.),
cert. denied, 129 S. Ct. 623 (2008).
      The judgment of the district court is AFFIRMED.




                                       2